DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 8/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection of the independent claims is made in view of Ullrich et al. (hereinafter “Ullrich”) (U.S. Pub. 2009/0177452 A1), as presented below.
Ullrich discloses a system, method, and associated software applications for simulating virtual tools and for virtually handling the virtual tools without requiring a specific handle sensor device for each surgical tool ([0018]). Instead, a motion tracking system 12 may include a handheld controller, such as a data glove (i.e., CyberGlove™. or CyberForce™), for sensing position and/or rotation of the user’s hand/handheld virtual surgical tool ([0023]; [0029]). Moreover, the data glove contains additional sensors to provide haptic feedback to the user to simulate the feel of various surgical instruments ([0030]; [0050]). Furthermore, in some embodiments the motion tracking system 12 may include an optical motion capture device for tracking images of the user and calculating the positions and orientations of various use body parts such as the hand of a user wearing the data glove ([0023]). Finally, Ullrich discloses a set of one or more transformation rules that correspond to a model for a virtualized surgical tool and which are user-specific (Fig. 5, #50, 52; [0037]).

Claim Objections
Claim 21 is objected to because of the following informalities: “wherein the the set of one or more transformation rules” recited in ln. 1 should likely read “wherein the . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, the independent claims have been amended to recite “the set of one or more transformation rules are specific to a user using the controller”, wherein the set of one or more transformation rules “correspond to a model for a virtualized surgical tool to be represented in the virtual surgical simulation” (claims 1, 18, and 19) (emphasis added). However, the specification only recites user specific transformation rules associated with one or more hand features (Specification, [0009]; [0084]; Fig. 11, #1130), as opposed to user specific transformation rules corresponding to the model for the virtualized surgical tool, as claimed.
The specification recites “some embodiments” wherein “a set of one or more default transformation rules” correspond to a model for a virtualized surgical tool while “a user specific set of one or more transformation rules” correspond to one or more hand features ([0009]). Accordingly, it is unclear whether the set of one or more transformation rules corresponding to a model for a virtualized surgical tool comprises the same set of one or more transformation rules associated with one or more user hand features generated from the image data, or rather, a separate set of one or more transformation rules.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein determining the virtualized surgical tool associated with the controller further comprises” in ln. 1-2.  There is insufficient antecedent basis for this limitation in the claim, as the limitation “determining the virtualized surgical tool associated with the controller” is not recited in claim 1, from which claim 6 depends. Accordingly, claim 6 is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 12-13, 15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullrich (U.S. Pub. 2009/0177452 A1).
Regarding claim 1, Ullrich discloses a computer implemented method comprising: accessing a virtual surgical simulation associated with a type of surgical procedure ([0005], where a method and associated software applications for simulating virtual tools is disclosed; Fig. 4, #38, virtual tool manipulation program), wherein the virtual surgical simulation includes a set of one or more transformation rules that correspond to a model for a virtualized surgical tool to be represented in the virtual surgical simulation (Fig. 5; [0034]; [0037]; [0041-0042], where a memory includes files containing information for simulating various portions of the virtual tool environment, such as a simulation of the tool itself, wherein information regarding the parameters, characteristics, and functions of the particular tool being simulated is stored), the virtualized surgical tool being simulated by a controller that is handheld ([0022-0023], where, in some embodiments, a virtual tool includes a physical prop, such as a handle having the approximate size and shape as the virtual tool, and/or a data glove equipped with sensors capable of measuring position and orientation in space), the set of one or more transformation rules are specific to a user using the controller ([0039-0040], where the user/manipulator simulation file is specific to the user such that it may be modified to account for characteristics of the user, such as larger hands);
receiving image data associated with a controller that is handheld and a workspace ([0023], where an optical motion capture device may be further used for tracking images of the user with the controller (i.e., the user’s hand in the data glove) in the workspace); 
receiving controller data corresponding to a controller interaction, the controller data being measured by one or more sensors embedded in the controller ([0023], where sensors included in the data glove capture and transmit data regarding position and orientation of the user’s hand in space, as well as the bending angles of several joints in the user’s hand);
determining a first interaction of the controller that is handheld within the workspace based on at least one of the image data and the controller data ([0024]; [0047], where information measured by the motion tracking system 12 (i.e., the data glove and/or the optical motion capture device) is used to determine how the user’s motion corresponds to a human manipulator in the simulation, as well as the movement of the human manipulator with respect to virtual tools);
transforming, using the set of one or more transformation rules, the first interaction of the controller to a manipulation of the virtualized surgical tool in the virtual surgical simulation ([0039-0042]; [0047-0048], where the simulation files and interaction modules are used to generate the simulation); and
outputting a representation of the manipulation of the virtualized surgical tool (Fig. 1, #18; Fig. 7; [0026]; [0049]; [0051], where a video of the virtual tool manipulation/simulation is output to the user).
Claim 18 is a computer-program product of claim 1 and is rejected in like manner (Abstract; [0032], disclosing a software program stored in memory and which enables microprocessor to execute a virtual tool manipulation program).
Similarly, claim 19 is a system of claim 1 and is rejected in like manner (Abstract; Fig. 1).

Regarding claim 6, Ullrich further discloses wherein determining the virtualized surgical tool associated with the controller further comprises receiving a tool model selected by a user ([0017]; [0042], where tools (tool models) can be stored in related tool simulation files for access (selection) by a user during a procedure, and wherein the tool model can be designed (selected) by the user).

Regarding claim 7, Ullrich further discloses wherein the controller data is associated with seven degrees of freedom (Fig. 2; [0023], where the controller may include a data glove for receiving controller data that is associated with at least seven degrees of freedom). In Ullrich, the glove is on the hand of the user and can therefore move forward/backward, left/right, and up/down in the X, Y, Z; in rotational motions (roll, pitch, yaw); and in additional degrees of freedom due to the existence of one or more joints, where, the controller (data glove) has sensors for collecting controller data that includes measurements of the bending angles of several joints of the user’s hand, wrist, and fingers (i.e., a bending/pinching movement of the fingers) (Ullrich, [0023]; [0029]). 

Regarding claim 8, Ullrich further discloses wherein the controller is tethered to a mobile device (Fig. 3; [0027]; [0031], where data collected by the motion tracking system is transmitted to the processing system 14, wherein the processing system 14 may be configured as a computer (i.e., a mobile device) that is capable of processing the data from a user and providing feedback to the user). 

Regarding claim 9, Ullrich further discloses wherein determining the manipulation of the virtualized surgical tool further comprises determining a trajectory associated with the controller ([0047-0048]; [0052]; where the simulation files and interaction modules are used to determine, based on movements of the user and characteristics of the tool, user, and subject, a trajectory of the tool in the virtual realm, what type of feedback the tool might provide to the user, and an effect of the user’s movements (i.e., cutting of the subject’s skin as shown in Fig. 8)).

Regarding claim 12, Ullrich discloses wherein the virtual surgical simulation further comprises a 3D environment (Fig. 8; [0015]; [0026]; [0052], where the three-dimensional simulation may be displayed on a suitable virtual reality display device such as virtual goggles).                                         .                                                                           

Regarding claim 13, Ullrich further discloses wherein the virtual surgical simulation is output to a display on a mobile device ([0026], where the visual feedback system that displays the virtual tool simulation outputs the display to a display screen (i.e., a mobile device display screen)).

Regarding claim 15, Ullrich discloses wherein the virtual surgical simulation is output to a virtual reality headset ([0026], where the visual feedback system may include any suitable virtual reality display device, such as virtual goggles (headset), etc.).

Regarding claim 17, Ullrich further discloses wherein the controller data further comprises pressure data associated with force sensors on the controller ([0047], where force or pressure data applied by the user of the controller (data glove) may also be determined).

Regarding claim 21, Ullrich further discloses wherein the set of or more transformation rules are specific to the user based on one or more hand features of the user ([0039-0040], where the user/manipulator simulation file is specific to the user such that it may be modified to account for one or more hand features of the user, such as larger hands).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Latta et al. (hereinafter “Latta”) (U.S. Pub. 2010/0241998 A1).
Regarding claim 2, Ullrich discloses wherein the motion tracking system may include an optical motion tracking device for tracking images of a user and calculating the positions and orientations of the user’s hand ([0023]). However, Ullrich fails to expressly disclose wherein the image data is generated based on a projection of a structured light field. Yet, Latta, which describes virtual object manipulation using image data captured from an image capture device to determine how a controller/user body part is manipulated (Abstract), teaches wherein the image data is generated based on a projection of a structured light field ([0024]; [0028], where the image capture device may use a structured light). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize structured light in combination with the optical tracking device of Ullrich, as taught by Latta, to allow for more accurate detection of the controller’s position and/or orientation in the workspace.

Regarding claim 3, Ullrich does not expressly disclose projecting a light pattern that is present in the image data. However, Latta teaches this limitation ([0028], where patterned light may be projected onto the scene and in the image data captured by the capture device). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize structured light and the pattern light analysis taught by Latta in combination with the optical tracking device of Ullrich to allow for more accurate detection of the controller’s (data glove and consequently the user’s hand) position and/or orientation in the workspace.

Regarding claim 4, Ullrich does not expressly disclose a light pattern, as discussed above. However, Latta teaches a light pattern ([0028]), and further, teaches detecting a distortion in the light pattern ([0028], where, upon the light pattern striking the surface of one or more targets or objects in the scene, the light pattern is deformed (distorted) and said deformation is detected by the capture device). While Latta does not explicitly describe determining a shape that is the controller in the image data, Latta does teach where the deformation (distortion) is analyzed to determine parameters such as a depth/size of the target or object ([0028]; see also [0019]; [0022], where the “target” may be the user and where the “object” may be an object held in the user’s hand), and where the capture device analyzes image data to determine user movement ([0017]) (i.e., user hand movement while wearing a data glove). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate light pattern analysis as taught by Latta into the invention disclosed in Ullrich, which describes an optical motion tracking system (i.e., camera), as a technique to detect shapes/sizes of objects in the workspace for a more accurate simulation.

Regarding claim 5, Ullrich does not disclose wherein receiving image data further comprises emitting infrared light and receiving, by an infrared stereo camera, the image data. However, Latta teaches that limitation (Fig. 2, #20; [0024]; [0026]; [0029], where an infrared component of the image capture device emits an infrared light, and where the image data is received by an infrared stereo camera). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical motion tracking system of Ullrich to include infrared emitters as taught by Latta to assist in capturing and detecting movements of the user’s hand/controller in the user’s hand in the image data to produce a more realistic simulation.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Ryan (U.S. 2010/0167249 A1).
Regarding claim 10, while Ullrich discloses using image data to calculate the position and orientation of the user’s hand/handheld controller, Ullrich does not disclose utilizing markers. However, Ryan, which describes a surgical training simulation having augmented reality which uses cameras 40 to obtain images of the surgical instrument 32 (controller) (Abstract; Figs. 2 and 3), teaches using one or more markings 39 (markers) at known positions of the surgical instrument (controller) for optical (image) tracking calculations ([0018]). 
Ullrich discloses utilizing a handle having an approximate size and shape as the virtual tool to be held in the user’s hand, and further, employing a motion tracking system including an optical motion capture device to track images and calculate positions and orientations of the user’s hand/handle in the user’s hand ([0022-0023]). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to place markings on the handle in known positions (i.e., at the tip, middle, and bottom of the handle) and to use stereo triangulation techniques, as taught by Ryan, to calculate the position and orientation of the handle in the workspace using the image data, as opposed to solely using the sensor data of the data glove, for a more accurate simulation.

Regarding claim 11, while Ullrich discloses using image data to calculate the position and orientation of the user’s hand/handheld controller, Ullrich does not disclose utilizing markers. However, Ryan teaches utilizing at least three cameras 40 to capture visual images of the surgical instrument (controller) comprising multiple markings 39 and determining, using the visual images captured from cameras 40 and stereo triangulation techniques, a full pose (position (x, y, z) and alignment (pitch, roll, yaw)) of the surgical instrument (controller)) ([0018]). 
As previously explained above, Ullrich discloses utilizing a handle having an approximate size and shape as the virtual tool to be held in the user’s hand, and further, employing a motion tracking system including an optical motion capture device to track images and calculate positions and orientations of the user’s hand/handle in the user’s hand ([0022-0023]). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to place markings on the handle in known positions (i.e., at the tip, middle, and bottom of the handle) and to use stereo triangulation techniques, as taught by Ryan, to calculate the position and orientation of the handle in the workspace using the image data, as opposed to solely using the sensor data of the data glove, for a more accurate simulation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Amanatullah et al. (hereinafter “Amanatullah”) (U.S. Pub. 2017/0312031 A1).
Regarding claim 14, Ullrich discloses wherein the virtual surgical simulation is output to a virtual reality headset ([0026], where the visual feedback system may include any suitable virtual reality display device, such as virtual goggles (headset), etc.). However, Ullrich does not expressly disclose wherein the virtual surgical simulation is output to an augmented reality headset. Yet, Amanatullah teaches generating and outputting a surgical simulation through an AR headset ([0018]). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ullrich to further be capable of outputting the generated simulation to an augmented reality headset, as taught by Amanatullah, in order to simulate digital elements (i.e., the virtualized surgical tools) to a live view of the user for different types of surgery trainings.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of CyberGlove Systems, CyberGlove® II Wireless Data Glove: User Guide, 2009 (hereinafter “CyberGlove Systems”).
Regarding claim 16, Ullrich further discloses transmitting data to the controller ([0017]; [0025]; [0030-0031]; Fig. 3, where haptic feedback data is wirelessly transmitted to the controller (data glove) to provide the user with the sensation of actually holding the simulated tool). However, Ullrich does not expressly disclose transmitting data to the controller via at least one of a Bluetooth™ connection and a Wi-Fi connection. Yet, CyberGlove Systems teaches that a wireless data glove such as the CyberGlove® II communicates with a host computer through Bluetooth connection (pp. 2, 14-16). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize wireless transmission to send data between the computer and data glove of Ullrich, as taught by CyberGlove Systems, in order to easily and quickly transmit data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haluck (U.S. Pub. 2006/0084050 A1) – Haluck teaches surgical tool(s) with storage for storing code for simulation to imitate the actual tools as closely as possible in order to optimize the training experience ([0022-0023]). Haluck further teaches additional storage for user specific data ([0024]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715